Citation Nr: 1423895	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-32 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a cervical spine disability (neck disability).

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a kidney disability, claimed as renal failure, and to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and to a kidney disability. 


REPRESENTATION

Appellant represented by:	Daniel Curry, Attorney
ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  He has been in receipt of a total disability rating since August 31, 2010.  

This matter is on appeal from ratings decisions in August 2007 and April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.   

Portions of this appeal were remanded by the Board in May 2008 for further development and are now ready for disposition.

An appeal on the issue of entitlement to service connection for coronary artery disease was also perfected by the Veteran.  However, in a March 2014 rating decision, he was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. In an October 1998 rating decision, the claim of entitlement to service connection for a cervical spine disability was denied on the basis that basal cell carcinoma was not shown during service or for years thereafter.  

2. The evidence added to the record since the October 1998 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim for service connection for a cervical spine disability. 

3.  It is at least as likely as not that the Veteran's cervical spine disability, back disability, kidney disability and hypertension are related to active duty service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied the Veteran's claim for entitlement to service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2. The evidence received subsequent to the October 1998 rating decision is new and material, and the requirements to reopen the claim of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156 (2013).

3. The criteria for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

4. The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

5. The criteria for entitlement to service connection for a kidney disability, claimed as renal failure, and to include as secondary to diabetes mellitus, has been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).

6. The criteria for entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and to a kidney disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

In this case, the Veteran is seeking entitlement to service connection or a cervical spine disability.  This claim was previously denied in an October 1998 rating decision on the basis that a cervical spine disability was not shown in service or was related to service.  This decision was not appealed, nor did he submit any new and material evidence within a year of the October1998 rating decision.  Buie v. Shinseki, 24 Vet. App. 242 (2011).  This is the last final denial of the claim. 

Based on the evidence submitted since that time, the claim should be reopened.  Specifically, the evidence now includes an April 2012 opinion by a private physician, who concluded that the Veteran's cervical spine condition was as likely as not related to his altered gait and his active duty service conducting parachute landings.  

Not only is this opinion "new" in that it was not considered prior to the last final denial of this claim in in October 1998, it is also "material," as it relates to an unestablished fact necessary to support service connection.  Therefore, the Board concludes that new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a cervical spine disability, and this claim is accordingly reopened.  See Shade, 24 Vet. App. at 110.

Service Connection

The Veteran is seeking service connection for cervical spine and back disabilities, which he asserts is related to both his active duty service and in particular to his airborne training , as well as to his altered gait resulting from his service-connected bilateral knee disability.  He is also seeking service connection for hypertension and a kidney disability, both of which he asserts is related to his service connected diabetes mellitus.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In this case, the Board determines that service connection is warranted for all for disabilities on appeal.  First, regarding the Veteran's neck and back complaints, the record includes an opinion from a private physician in April 2012, who opined that these disorders are at least as likely as not related to both the physical demands of the Veteran's active duty service as well as his bilateral knee disability, which has resulted in an altered gait.  While the Veteran underwent a VA examination June 2010, this examiner was unable to provide an opinion regarding the nature and etiology of these disorders without resorting to speculation.  

When weighing this evidence in a manner most favorable to the Veteran, the Board can only conclude that it weighs in favor of service connection for these disabilities.  At least the evidence is in equipoise.  As such, service connection is warranted for a neck and back disorder. 

Regarding the Veteran's kidney disorder and hypertension, a private physician provided the opinion in April 2012 that these disorders were at least as likely as not related to his diabetes mellitus.  In providing this opinion, the private physician emphasized the significant impact that diabetes mellitus can have on kidney function and, although it appears that there was diminished kidney functioning well before his diabetes mellitus was diagnosed, his diabetes mellitus likely further aggravated his already poor kidney functioning.  Given this opinion, it is at least as likely as not that the Veteran's kidney functioning was worsened by his diabetes mellitus, and service connection is warranted on this basis.  

Regarding the Veteran's hypertension claim, the Board recognizes that VA examiners from April 2007, May 2009 and February 2010 all opined that this disability is unlikely to be related to diabetes mellitus, as diabetes is not "an independent risk factor" of hypertension.  However, none of these VA examiners has discussed a relationship between the Veteran's hypertension and his kidney dysfunction.  Although the private physician in April 2012 stated that the Veteran's hypertension should be service connected because of "the way diabetes acts upon the blood vessels of the body," the Board also recognizes that hypertension is a common result of many kidney disorders.  See, e.g., The MERCK Manual, Sec. 17, Ch. 238, p. 2429 (19 ed. 2011) (Renovascular Disorders).  As a result, since the Board has found that the Veteran's kidney disorder should be service connected, it follows that his hypertension should be as well. 

As a final point, the Board notes that the Veteran has been in receipt of a total disability rating since August 31, 2010.  It is important for the Veteran  (and his attorney) to understand that while the Board sees noteworthy concerns regarding the private medical provider's opinion in certain respects, further development of this case on the limited issues before the Board is simply undeserved in light of the facts of this case as a whole. 

ORDER

New and material evidence having been submitted, the application to reopen a previously denied claim of entitlement to service connection for a cervical spine disability is granted and the claim is reopened. 

Service connection for a cervical spine disability is granted.

Service connection for a back disability is granted.

Service connection for a kidney disability, claimed as renal failure, and to include as secondary to diabetes mellitus, is granted.  

Service connection for hypertension, to include as secondary to diabetes mellitus and to a kidney disability, is granted.  



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


